DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/9/2021 did not include any claim amendments.  Applicants’ arguments filed 4/9/2021 are not persuasive in overcoming the 35 USC 103 rejection over Itoh in view of Burguette for the reason discussed below.  Also, the double patenting rejections from the office action mailed 1/28/2021 are maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al., US Patent Application Publication No. 2010/0261039 (hereinafter referred to as Itoh) in view of Burguette et al., US Patent No. 4,526,833 (hereinafter referred to as Burguette).    
Regarding claims 1-7 and 11, Itoh discloses a magnetic disk that has excellent durability, particularly excellent LUL durability, and excellent alumina resistance and has a high level of reliability under a low flying height of a magnetic head involved in a recent tendency toward a rapid increase in recording density and a very severe environment resistance requirement due to diversified applications.  The magnetic disk comprises a substrate and at least a magnetic layer, a carbon-based protective layer, and a lubricating layer provided in that order over the substrate.  The lubricating layer contains a compound that has a perfluoropolyether main chain in the structure thereof and has an aromatic group and a polar group at the end of the molecule and is represented by the following formulas:

    PNG
    media_image1.png
    352
    439
    media_image1.png
    Greyscale

(reads on claims 1-7 and 11 – except the end group is an aromatic group instead of an alkenyl group as recited in claim 1) (see Abstract and Para. [0053]).   
	Burguette discloses a magnetic recording medium protected by a very thin, composite low surface energy covering is disclosed. The covering comprises a primer layer of a polymerized phosphorylated monomer or oligomer and an outer lubricant layer of perfluoropolyether polymer represented by the following formula: 
		
    PNG
    media_image2.png
    25
    522
    media_image2.png
    Greyscale

(see Abstract and Col. 5-6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the terminal groups of Burguette in the compound of Itoh as it is a simple substitution of one end group for another in order to obtain predictable results.  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
7.       Claims 1-7 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of application No. 16/082,349. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '349 application discloses the same limitations as does the instant application and would have therefore been obvious in light of the disclosures to Itoh and Burguette discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting II
8.       Claims 1-7 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of application No. 16/489,919. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '919 application discloses the same limitations as does the instant application and would have therefore been obvious in light of the disclosures to Itoh and Burguette discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting III

The co-pending '586 application discloses the same limitations as does the instant application and would have therefore been obvious in light of the disclosures to Itoh and Burguette discussed above and incorporated herein by reference.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Response to Arguments
10.	Applicants’ arguments filed 4/9/2021 regarding claims 1-7 and 11 have been fully considered and are not persuasive.  
	Applicants argue that the combination of references is improper as modifying the end group of the PFPE compound of Itoh causes vastly inferior results.  This argument is not persuasive.  Although it is shown that using a well-known (at the time of Itoh) PFPE compound produces vastly inferior results to the PFPE compounds of Itoh – these results are not directly attributable to the aromatic end groups which are being modified by the obviousness rejection set forth above.  The structural differences between the well-known (Fomblin Z-DOL) PFPE compound and the PFPE compounds of Itoh include more than solely different end groups.  For this reason applicants’ arguments regarding the modification of the Itoh reference are not persuasive.  
	Applicants also argue that the combination of references is improper as Burguette (the secondary reference) needs the terminal end group (which is being modified) for polymerization via the primer layer, when Itoh discloses PFPE compounds that do not need to polymerize with a primer layer to form a protective/lubricant coated layer.  This argument is also not persuasive.  The protective layer that is formed by the monomeric units of Burguette are possible because of the end groups which have polymerizable functionality and produce a coating that has high abrasion, corrosion and oxidative resistance which provides motivation to combine the references.  
Finally, applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two 
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific PFPE compounds which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.